DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on February 22, 2021 has been received and considered. By this amendment, claims 1, 7, 9, 10, 12, 15, 18, and 27 are amended and claims 1-28 and 30 are now pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18, 24, 25, 27, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The originally-filed disclosure fails to describe a “receiver device configured to wirelessly harvest energy directly from a transmitter device or a transmission coil” in combination with the rest of the claimed invention. While the disclosure variously refers to an “energy harvesting” device or system (see page 10, lines 5, 23, and 29), the disclosure does not include this energy harvesting device in the same embodiment as a printed 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 12-18, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation “further comprising a data transmitter or a data transmission antenna or a receiving antenna wherein the data transmitter and the receiver device or the data transmission antenna or the receiving antenna is coupled to the PCB” in lines 1-4. It is unclear 
Claim 12 recites the limitation "the receiver induction coil" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
The term "responsive proximity" in claim 15 is a relative term which renders the claim indefinite.  The term "responsive proximity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unknown from the claim or specification what would be a proximity that would satisfy the recitation of “responsive proximity” as claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-23, 26, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nabutovsky et al. (U.S. Patent No. 8,175,668), herein Nabutovsky. Regarding claim 19, .
Regarding claim 20, Nabutovsky discloses detecting a physiologic parameter of the subject by the injectable biophotonic sensor (see col. 15, ln. 38-col. 16, ln. 18).
Regarding claim 21, Nabutovsky discloses that the step of detecting a physiologic parameter of the subject by the injectable biophotonic sensor is the detection of a heart rate (HR) (see col. 16, ln. 58-61), heart rate variability (HRV), respiratory rate (RR) (see col. 16, ln. 27), arterial oxygen saturation (SaO2) (see col. 16, ln. 58-61), or motion from a biophotonic measurement (see col. 15, ln. 42).
Regarding claim 22, Nabutovsky discloses detecting a biopotential measurement of the subject by the injectable biophotonic sensor, wherein the biopotential measurement is related to electrocardiography (see col. 16, ln. 58-62).
Regarding claim 23, Nabutovsky discloses recording a biophotonic measurement (see col. 11, ln. 15-19) and recording the biopotential measurement (see col. 16, ln. 58-62), wherein the biopotential measurement is ECG and the biophotonic measurement is photoplethysmogram. It 
Regarding claim 26, Nabutovsky discloses that the motion is related to contraction of the heart of the subject, movement of the subject, or respiration of the subject (see col. 15, ln. 38-50).
Regarding claim 30, Nabutovsky discloses that the second sensing element is configured to detect a biopotential measurement from a subject in which it is injected (see col. 16, ln. 58-62).
Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive. Regarding the previous rejection of the claims under 35 USC 112(b), Applicant argues that the amendments to the claims overcome these rejections. The Examiner respectfully submits that while the amendments overcome these previous rejections, the amendments have necessitated new rejections as shown above.
Regarding the rejection of the claims as being anticipated by Nabutovsky, the Applicant argues that Nabutovsky fails to disclose “a receiver device configured to wirelessly harvest energy”. However, it is respectfully submitted that such language is not present in independent claim 19. As such, this argument is not persuasive to overcome the rejection of claims 19-23, 26, and 30. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792